DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 2, 6, 9, 13, 19, 23, 26, 29-33, 39, 40, 44, 54, 57, 61, 67, 71, 74, 77, 81, 84, 85 and 91-98 are pending upon entry of amendment filed on 12/21/21.

IN light of Applicant’s amendment to the claims filed on 12/21/21, the restriction requirement mailed on 9/28/21 has been withdrawn.

Claim 1, 2, 6, 9, 13, 19, 23, 26, 29-33, 39, 40, 44, 54, 57, 61, 67, 71, 74, 77, 81, 84, 85 and 91-98 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 2/18/20 (two entries), 4/9/20 (two entries), 2/8/21 (two entries), 2/10/21 (two entries) and 12/1/21 have been acknowledged.  

The supplemental IDS filed on 2/18/20, 4/9/20, 2/8/21 and 2/10/21 have been considered and treated as PTO-1449.

4.	The oaths filed on 11/10/21 have been acknowledged.

5.	Claims 44, 77, 92 and 93 are objected to because of the following informalities: the claims recite “combination of cysteine and cysteine”.  Appropriate correction is required.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 32, 33, 84 and 85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that Applicant was in possession of the claimed genus of pharmaceutical compositions comprising the VH/VL of 80% of the SEQ ID NO:7-10.

The guidelines of the Examination of Patent Applications Under the 35 U.S.C. 112, §1 “Written Description” Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see specially page 1106 column 3).

The instant claims are drawn to compositions comprising a huge genus of structurally distinct Aβ antibodies set forth in SEQ ID NO:7-10.  This would allow any modification of any regions of the SEQ ID NO:7-10 from 20 amino acids to 80 amino acids based on the amino acid sequence lengths. Thus, claims would encompass structurally unrelated antibodies that are at least 80% identical to the SEQ ID NO:7-10.  The specification fails to disclose any exemplary sequences encompassed by such sequences without disturbing the antigen binding fragment thereof.  There is no art recognized correlation between structure and function encompassed by such genus. The instant specification does not disclose a correlation between structure of at least 80% identical to the claimed by the SEQ ID NO:7-10.  Further, the disclosed species are not sufficiently representative of the huge genus encompassed by the present claims.  Thus, one of skilled in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus of the claimed pharmaceutical compositions.  See Eli Lilly, 119 F, 3d 1559, 43, USPQ2d, 1398.  Applicant is advised to limit the SEQ ID Nos:7-10.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 2, 6, 9, 13, 19, 23, 26, 29-33, 39, 40, 44, 54, 57, 61, 67, 71, 74, 77, 81, 84, 85 and 91-98 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 8,906,367 (IDS reference) in view of U.S. 2002/0002136, U.S. 2005/0276823 and U.S. 2013/0344088.

The ‘367 patent teaches pharmaceutical compositions comprising Aβ antibodies set forth in the SEQ ID NO:7-10 (see SEQ ID NO 39, 41, Tables 2-3, col. 65-67) in pharmaceutically acceptable carriers including buffer, polysorbate and/or antioxidants.

Given that the prior art SEQ ID NO:39 and 41 are full length heavy and light chain antibodies and encompass the claimed SEQ ID NO:1-10 as well as the CDR’s set forth in the claimed SEQ ID NO:1-6 and the variable heavy and light chains set forth in the SEQ ID NO:7-8.  It meets the limitations of claims with the SEQ ID NO:1-10.

The disclosure of the ‘367 patent differs from the instant claimed invention in that it does not teach the use of arginine as in claim 1, GSSH as in claim 39, methionine/polysorbate 80 and or sucrose upto 3% as in claims 9, 13, 23, 29 and/or 39 of the instant application, respectively. 

The ‘136 publication teaches GSSH as well as cysteine is a strong reducing agent and protects cells from oxidation ([0012]) and the nervous system is vulnerable to GSH depletion ([0015]).
Glutathione works as a carrier for nitric oxide and increase in the blood level is beneficial for treatment or prevention of Parkinson’s or Alzheimer Disease ([0023]).  It also improves stability of proteinaceous biomolecules ([0009]).

The ‘823 publication teaches addition of histidine buffer with methionine upto 200mM, mannitol upto 200mM, 0.001-0.01% polysobate 80 at pH, upto 200mM of methionine (Table 5, Examples) with any proteins or antibodies (claims 1-33) upto 500mg/ml.
Such compositions stabilize proteins of interest by reducing degradation of proteins caused by oxidation.

Further, the ‘088 publication teaches addition of sucrose/trehalose/mannitol between 80-300mM, arginine-HCl upto 200mM, 20mM histidine, acetate, or succinate for about 165mg/ml of antibody at pH 5.5-6.5 (claims 1-33).  These excipients in antibody formulation extends stability without forming aggregates.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize various excipients including GSSH, arginine, sucrose, polysorbate and/or methionine as taught by the ‘136, 823 and 088 publications into the Aβ antibody compositions taught by the ‘367 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of excipients including GSSH, arginine, sucrose, polysorbate and/or methionine helps to improve stability as well as therapeutic efficacy.  Given that the addition of specific concentrations of histidine and methionine generally work for any antibody as disclosed by the ‘823 publication and there are reasonable expectation of success in combining these excipients for Aβ antibody compositions. The ‘367 patent allows addition of pharmaceutically acceptable excipients for Aβ antibody compositions. Note the optimization of ranges within the prior art condition is routine experimentations and claims reciting specific excipients are included in this rejection.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

11.	No claims are allowable.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
May 3, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644